Citation Nr: 0801809	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  99-22 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUE

Entitlement to an effective date earlier than February 19, 
1998 for the award of a 10 percent rating for a service-
connected sinus disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1983 to April 
1987.  
This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2000 rating decision in which the RO 
increased the veteran's disability rating for service-
connected sinus disability to 10 percent, effective February 
19, 1998.  In March 2000, the veteran filed a notice of 
disagreement (NOD) with the effective date assigned for the 
10 percent award and claimed clear and unmistakable error 
(CUE) in the February 2, 1989 rating decision that initially 
granted service connection and assigned a noncompensable 
rating for the sinus disability.  A statement of the case 
(SOC) was issued in June 2000, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in November 2000.

In September 2002, the Board remanded the veteran's claim to 
the RO to have the veteran scheduled for a requested hearing.  
In March 2003, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.  

In July 2003, the Board again remanded the claim to the RO 
for consideration of an additional theory of entitlement 
raised during the videoconference hearing.  Thereafter, the 
RO continued the denial of the claim for an earlier effective 
date (as reflected in an April 2004 supplemental SOC (SSOC)).  

In a January 2005 decision, the Board denied entitlement to 
an effective date prior to February 19, 1998 for the award of 
a 10 percent rating for service-connected sinus disability, 
to include on the basis of CUE and/or difference of opinion.  
The veteran, in turn, appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In June 2007, the Court issued a Memorandum Decision vacating 
the Board's January 2005 decision and remanding the claim to 
the Board for proceedings consistent with the Court's 
decision.  In the June 2007 Memorandum Decision, the Court 
stated that because the appellant had not raised an issue of 
CUE on appeal, that issue was deemed abandoned.  As such, the 
Board has characterized the matter on appeal as reflected on 
the preceding page.

The Board notes that the veteran was previously represented 
in this appeal by the Massachusetts Department of Veterans 
Services.  However, in a letter received by the Board in 
December 2007, the veteran indicated that he is not 
represented by the Massachusetts Department of Veteran 
Services at this time.  As the veteran did not designate a 
new representative, he is now recognized as proceeding in 
this appeal pro se.  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.

As a final preliminary matter, the Board notes that, in the 
July 2003 remand, the Board referred a claim for service 
connection for a deviated septum to the RO for appropriate 
action.  There is no indication in the record that this 
matter has yet been addressed; hence, it is again referred to 
the RO for appropriate action.  


REMAND

In light of points raised in the Court's Memorandum Decision, 
and review of the record, the Board finds that further RO 
action on the claim on appeal is warranted.

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2007).  

Specifically with regard to claims for increased disability 
compensation, the pertinent legal authority provides that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if a claim is received by VA within one year after 
that date; otherwise the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).

A claim is defined by regulation as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Any communication or action 
that demonstrates intent to apply for an identified benefit 
may be considered an informal claim.  38 C.F.R. § 3.155(a).

VA or uniformed services medical records may form the basis 
of an informal claim for increased benefits where a formal 
claim for service connection has already been allowed.  38 
C.F.R. § 3.157.  Under the provisions of 38 C.F.R. § 
3.157(b)(1), the date of outpatient or hospital examination 
or date of admission to a VA or uniformed services hospital 
will be accepted as the date of receipt of a claim. The 
provisions of this regulation apply only when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b).

In its decision, the Court observed that, in the decision 
denying the claim on appeal, the Board did not analyze all 
the medical evidence to determine whether the appellant's 
disability increased in severity during the year preceding 
the filing of an informal claim on February 19, 1998.  See 
Memorandum Decision at p. 4.  

The Board observes that the RO secured pertinent treatment 
records from the Providence VA Medical Center (VAMC) for the 
period from October 1998 to November 1999.  In a December 
1998 statement, the veteran reported that he had been treated 
for his sinus condition at the Providence VAMC.  In an August 
2003 statement, the veteran reported that he had been treated 
through the Boston healthcare system since the late 1990s.  
He added that he had numerous appointments with the Ear, 
Nose, and Throat clinic in the Jamaica Plain VA hospital.  
Following receipt of this statement, records of treatment 
from February 2000 to January 2004 from the Boston and 
Brockton VAMCs were associated with the claims file.  

A list of the veteran's appointments at the Providence VAMC, 
dated from March 1987 to November 2001, printed in May 2006, 
reflects that the veteran received potentially pertinent 
treatment and telephone triage from March 1997 to February 
1998; however, these treatment records have not been 
associated with the claims file.  A list of the veteran's 
appointments at the Boston VAMC, also printed in May 2006, 
reflects that the veteran was first seen in August 1999.  

Because the claims file reflects that there are outstanding 
records of VA treatment at the Providence VAMC that are 
potentially pertinent to the appeal, the RO should attempt to 
obtain complete copies of the veteran's treatment records for 
the period prior to February 19, 1998, to ascertain whether 
any treatment records support a finding of increase in 
disability.  See 38 C.F.R. § 3.400(o).  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file. See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992). 

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim 
for an effective date earlier than February 19, 1998, for the 
award of a 10 percent rating for a service-connected sinus 
disability.  The Board notes that the AMC sent the veteran a 
notice letter regarding his claim for an effective date 
earlier than February 19, 1998 for the award of a 10 percent 
rating for a service-connected sinus disability in August 
2003.  However, this letter advised the veteran of the 
information and evidence necessary to substantiate claims for 
service connection and increased ratings, rather than a claim 
for an earlier effective date.  Thus, the Board finds that 
all necessary notification action on the claim has not been 
accomplished.  Simply stated, the RO has not provided 
adequate notice of what evidence is needed to substantiate 
the claim for an earlier effective date.  The Board 
emphasizes that action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).  

Hence, on remand, the RO should provide the veteran with 
VCAA-compliant notice regarding the claim on appeal.  The 
RO's notice letter to the veteran should explain that he has 
a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2007) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should also invite 
the veteran to submit all pertinent evidence in his 
possession (not previously requested).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Providence VAMC complete copies of all 
records of treatment, dated from March 
1997 through February 1998, that are 
pertinent to the veteran's service-
connected sinus disability.  In 
requesting these records, the RO should 
follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

2.  After completion of the above, the RO 
should send to the veteran VCAA-compliant 
notice explaining what is required to 
substantiate the claim for an effective 
date earlier than February 19, 1998 for 
the award of a 10 percent rating for his 
service-connected sinus disability, and 
the type of evidence needed to support 
this claim.  

The RO should request that the veteran 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional evidence pertinent 
to the claim for an effective date 
earlier than February 19, 1998, for the 
award of a 10 percent rating for service-
connected sinus disability, that is not 
currently of record. 

The RO should invite the veteran to 
submit all pertinent evidence in his 
possession, as well as explain the type 
of evidence that is the veteran's 
ultimate responsibility to submit.

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken

4. To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal, in light of all pertinent 
evidence and legal authority.  

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


